DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The references listed in the Information Disclosure Statement, filed on 12 April 2021, 11 June 2021, 17 February 2022, 27 April 2022, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Claim Objections
Claim 8 is objected to because of the following informalities:  
Regarding claim 8, it is suggested to add a period “.” at the end of the claim.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first receiving module”, “an obtaining module”, “a determining module”, “a second receiving module” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-12 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12 of prior U.S. Patent No. 11,006,439 B2. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 17/581,739 (reference application). 
Regarding claim 11, claim 5 of copending Application No. 17/581,739 teaches a method for beam management, the method being performed by a network (NW) and comprising: 
configuring a user equipment (UE) with a plurality of Reference Signal (RS) measurement objects, each one of the plurality of RS measurement objects containing at least one measurement resource as in the application corresponds to the limitation “configuring the UE … one measurement resource” (claim 5 of copending Application No. 17/581,739 lines 10-13); 
transmitting measurement resources for each of the configured RS measurement objects as in the application corresponds to the limitation “transmitting measurement resources … RS measurement objects” (claim 5 of copending Application No. 17/581,739 lines 14-15); 
storing, for each RS measurement object, a transmitter configuration used to transmit each measurement resource within the RS measurement object as in the application corresponds to the limitation “storing, for each RS measurement … within the RS measurement object” (claim 5 of copending Application No. 17/581,739 lines 16-18); 
for each of the RS measurement object, receiving a measurement report from the UE comprising an indicator of the preferred measurement resource within each RS measurement object as in the application corresponds to the limitation “for each of the RS measurement … within each RS measurement object” (claim 5 of copending Application No. 17/581,739 lines 19-22); 
transmitting to the UE a first scheduling message regarding a first scheduled downlink transmission for the UE, wherein the first scheduling message comprises pointer information pointing to one of the RS measurement objects configured in the UE, wherein the pointer information is currently associated with a preferred receiver configuration in the UE, and the preferred receiver configuration is an analog receive (RX) beam, and wherein the first scheduling message is Downlink Control Information (DCI) as in the application corresponds to the limitation “transmitting to the UE a first scheduling … message is Downlink Control Information (DCI)” (claim 5 of copending Application No. 17/581,739 lines 23-33); and 
after transmitting the first scheduling message, transmitting the first scheduled downlink transmission using a transmit configuration corresponding to a preferred measurement resource within the RS measurement object to which the pointer information points as in the application corresponds to the limitation “after transmitting the first scheduling … to which the pointer information points” (claim 5 of copending Application No. 17/581,739 lines 34-39).
However, the claim(s) additionally recite(s) “providing user data for the UE; and initiating a transmission carrying the user data to the UE via a cellular network comprising the network node” and “the first scheduled downlink transmission comprises the user data”. In removing the additional limitation(s), the scope of the claim(s) is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional limitation(s).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 1-12 would be allowed when the double patenting rejections as disclosed above are overcome. The cited prior art alone or in combination fail to teach or make obvious on the following when considered in combination with other limitations in the claim: “the first scheduling message comprises pointer information pointing to an object configured in the UE; and as a result of receiving the first scheduling message: the UE obtaining the pointer information from the first scheduling message; the UE determining a preferred receiver configuration that is currently associated with the obtained pointer information; and the UE using the determined preferred receiver configuration to receive the first scheduled downlink transmission; wherein the configured object is a Radio Resource Control (RRC) configured object, the RRC configured object is a reference signal (RS) measurement object, and the object contains multiple reference signals, wherein the preferred receiver configuration is an analog receive (RX) beam” as recited in independent claims 1, 7 and “for each of the RS measurement object, receiving a measurement report from the UE comprising an indicator of the preferred measurement resource within each RS measurement object; transmitting to the UE a first scheduling message regarding a first scheduled downlink transmission for the UE, wherein the first scheduling message comprises pointer information pointing to one of the RS measurement objects configured in the UE, wherein the pointer information is currently associated with a preferred receiver configuration in the UE, and the preferred receiver configuration is an analog receive (RX) beam, and wherein the first scheduling message is Downlink Control Information (DCI); and after transmitting the first scheduling message, transmitting the first scheduled downlink transmission using a transmit configuration corresponding to a preferred measurement resource within the RS measurement object to which the pointer information points” as recited in independent claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        06/07/2022